﻿27.	 I would like to congratulate you, Sir, on your election to the presidency of the General Assembly. I assure you of the full co-operation of the Canadian delegation in the discharge of your duties. You can count on our support in your efforts to enhance the effectiveness of the Assembly, a concern which you emphasized last week in your opening address.
28.	I would also like to welcome Saint Christopher and Nevis as the 158th Member of the United Nations. St. Kitts is a hemisphere neighbour, a Commonwealth partner and a close friend to many Canadian visitors.
29.	We meet at a time of heightened tension. The urgency of many world problems has intensified since last year. The need for a dynamic United Nations has never been greater.
30.	One year ago the Secretary-General inspired us to take a hard look at the Organization. We measured expectations against realities and, to no one's surprise, found ourselves wanting. We recognized that we were in the midst of what the Secretary-General called, in his reports a "crisis in the multilateral approach in international affairs". We unanimously agreed on the imperative need to strengthen the role and effectiveness of the United Nations. We have not yet succeeded. It is now time to move from high-sounding generalities on which we can all agree to specific measures for strengthening the multilateral system.
31.	The reputation of the United Nations is widely measured by its contribution to peace and security. We must turn around the current perception that the United Nations cannot respond forcefully to crisis and conflict. We must make more creative use of the existing provisions and mechanisms of the Charter.
32.	The key is the Security Council and the way in which the Secretary-General works with the Council and the members work with each other. Council members have been seeking ways to make the work of the Council more effective. It will be unfortunate if political realities prevent any significant improvements. We count upon the members of the Council, particularly its permanent members, to exercise their responsibilities on behalf of all Member States.
33.	Is it naive to demand an enhanced spirit of cooperation and acceptance of responsibilities in the Council? One wonders, in the light of recent events. The world will not soon forget that the Council was prevented from taking action on the destruction of a civil aircraft by the Soviet Union. We cannot write off this particular Soviet veto as a harsh fact of life. This exercise of the veto was callously irresponsible. It prevented the Council from taking action to preserve the safety of international civil aviation.
34.	Canadians continue to be outraged by the tragedy of 1 September. On 12 September the Canadian House of Commons unanimously condemned "the unwarranted attack on and destruction of the Korean airliner on the orders of Soviet authorities". The House of Commons demanded "a full and truthful explanation of this brutal act from the Soviet Government". It demanded that "the Soviet Government co-operate fully in any impartial investigation under the auspices of the United Nations and of the International Civil Aviation Organization to prevent any repetition of such a tragedy". And the Canadian Parliament also demanded that "the Soviet authorities immediately offer full and generous compensation to the families of all victims, including Canadians". The text of this resolution was distributed on 13 September as a document of the Security Council and is available to all United Nations Members.
35.	Canadians are dismayed by the continuing failure of the Soviet Government to respond to official Canadian communications on this matter. A TASS report is an insulting response to a reasonable request for information.
36.	One United Nations agency, ICAO, is undertaking an urgent and impartial investigation to determine the facts of the tragedy. It is also reviewing ways of preventing a recurrence of this tragedy. Canadians expect the Soviet authorities to co-operate fully with ICAO.
37.	The ineffectiveness of the Council in dealing with the Korean Air Lines incident demonstrates once again the need to find more flexible and creative ways for Council members to address disputes. I would hope that agreement could be reached among Council members on the following specific measures: First, the Secretary- General should be encouraged to make greater use of Ms authority under Article 99 to bring current or potential crisis situations to the attention of the Council. To do this, he requires a greater fact-finding capacity. Secondly, the Council should meet informally to avert potential crises by examining incipient disputes during /n camera sessions with the Secretary-General. Thirdly, the Secretary- General requires additional personnel and resources for more effective use of his good offices in the resolution of disputes.
38.	These are not revolutionary steps. They can be taken on the basis of existing authority and by reallocating resources. But they would be useful and concrete and would facilitate the tangible progress on specific problems that is so urgently required. The Secretary-General has shouldered his responsibilities in an exemplary fashion. He does not, however, possess supernatural or, alas, supra-national powers. We, as Member Governments, must also shoulder our responsibilities.
39.	The Secretary-General has just reported on one problem crying out for a solution—that of Namibia. It is almost five years to the day since the Security Council adopted resolution 435 (1978). The outstanding issues regarding its implementation have, in substance, been resolved. All the parties have made concessions to achieve this result.
40.	There is no excuse now for further delay. South Africa's pre-condition for implementation, the withdrawal of Cuban forces from Angola, cannot legitimize its illegal occupation of Namibia. The question of principle is clear. Namibia should have its independence regardless of what happens or does not happen in Angola.
41.	The Secretary-General has spelt out the political realities very clearly in his report to the Security Council further disastrous consequences will result if we do not quickly reach the stage of implementation, and reaching this stage will require a determined effort by all concerned and particularly by those directly concerned.
42.	The first step is clear. South Africa must end its incursions into Angola and its interventions there. It cannot seek unilaterally to reshape the region; boundaries and sovereignties must remain inviolate.
43.	Secondly, the President of Angola has reaffirmed that his country has no desire to rely on foreign troops or keep them on its soil once Angola is no longer threatened. Measures to strengthen confidence and lessen tensions between those directly concerned are urgently needed.
44.	Thirdly, the implementation of resolution 435 (1978) during 1984 is the essential step. Without this, there cannot be peace in the region. Those who seek peace will meet this challenge.
45.	A fourth step should follow. UNCTAD is at present studying Namibia's economic and social needs. The international community will need to provide assistance to an independent Namibia, and Canada stands ready to play its part.
46.	The occupation of Afghanistan by the Soviet Union, and of Kampuchea by Viet Nam, persist in defiance of the Assembly's resolutions. The countries of the Association of South-East Asian Nations, as recently as last week have made constructive proposals aimed at a solution to the Kampuchean situation
On Afghanistan, the Secretary-General and his personal representative have made an effort to get a real dialogue going. The achievement of an equitable solution, however, will require the demonstration of a greater sense of responsibility on the part of the Soviet Union.
47.	Canadians have participated in 15 United Nations peace-keeping forces and observation teams. Peacekeeping can be an important part of promoting the peaceful settlement of disputes. The presence of the United Nations Peace-keeping Force in Cyprus, for example, has prevented a recurrence of intercommunal fighting and has helped to maintain law and order. However, there is still no solution to the fundamental problems of the island. The Secretary-General and his representative have recently provided useful ideas on how a settlement can be reached. But until the parties themselves are prepared to make a serious commitment to negotiations, no just and lasting settlement can be found. Peace-making must be seen to go hand-in-hand with peace-keeping.
48.	Of course, the alarming course of events in Central America continues to preoccupy us. Political solutions to the region's problems are slow to emerge. For this reason we have welcomed the initiatives of the Contadora Group, working with the five countries of Central America to find a path toward reconciliation. We are convinced that lasting solutions to the region's problems can be arranged only by the countries of the region—that approach is fully consistent with the Charter of the United Nations. The Contadora initiative provides a basic framework for stability and co-operation within which the root causes of the region's problems can be attacked more constructively than by military meanings.
49.	One factor critical to the success of the Contadora initiative will be a positive response from all parties to
President Reagan's welcome offer of verifiable demilitarization. There has been some response both from Nicaragua and Cuba but, as yet, no dialogue nor any decrease in military activity. This is essential if an effective settlement in Central America is to be achieved. Canada would support concrete proposals by the Contadora Group to stop the process of militarization and to verify and monitor the progressive withdrawal of all foreign military personnel from the region.
50.	Canada is committed to supporting these regional mechanisms. If renewed efforts by the five countries of Central America could lead to agreement among them on a common approach to economic and social planning, Canada would increase its contribution to the necessary regional infrastructure projects. We are more than willing to continue to help all countries there to solve their problems by themselves. But assistance to these countries will be effective only once they have jointly decided to reject outside military involvement. A common effort of this sort could help to restore the political stability and confidence without which programmes for development cannot succeed.
51.	Perhaps no issues have more frustrated this Organization than the successive crises in the Middle East. The situation in Lebanon has been particularly tragic. We hope that the cease-fire just arranged will hold. The internal problems of this country have been complicated by others in the region who have chosen, at Lebanon's expense, ruthlessly to pursue their own interests on Lebanese soil. Canada strongly supports Lebanon's sovereignty, independence and territorial integrity. Foreign troops must withdraw unless they are present at the specific request of the legitimate Government of that country. We must all actively support, through the United Nations and by any other means open to us, the search for a just solution based on national reconciliation.
52.	Nor can we allow events elsewhere to deflect our attention from the Arab-Israeli conflict. Nothing has occurred in the 12 months since we last gathered to lessen the burning need for a lasting solution which assures the legitimate rights of the Palestinian people, including their right to a homeland in the West Bank and Gaza Strip. I encourage all parties to exercise restraint. I call on Israel to rethink its policy on settlements. I urge all parties to enter into genuine negotiations. I call on them to make clear, in unambiguous terms, their readiness to accept the right of all States in the area, including Israel, to exist in security and peace.
53.	Questions of disarmament and arms limitation have become the central preoccupation of our time. Negotiations between the major Powers have yet to show significant progress. President Reagan's announcement yesterday provides some encouragement that movement may be possible on the question of intermediate-range nuclear weapons. The proposals he advanced are an important step forward and demonstrate a constructive flexibility on the United States side which, we hope, will be matched on the Soviet side,
54.	The major Powers have the paramount contribution to make in disarmament and arms limitation. At the same time, we must ensure that multilateral negotiations, under United Nations auspices, serve to reinforce the arms control and disarmament process. Machinery already exists for this purpose, but it has to work more effectively. The Committee on Disarmament, for example, has shown mixed results over the past year.
55.	I regret that a working group on arms control and outer space was not established this year by the Committee on Disarmament. Prime Minister Trudeau warned us at the twelfth special session, devoted to disarmament, that "we cannot wait much longer if we are to be successful in foreclosing the prospect of space wars". This issue is urgent if we are to succeed in keeping outer space off limits to weapons of war. I commend the Committee's Group of 21 for their recognition of this urgency.
56.	Having submitted a substantive working paper on this subject in 1982 Canada has continued its research programme on both the legal and technical aspects. We urge the establishment of a working group early in the 1984 session and are prepared to co-operate fully in the detailed examination of the issues.
57.	The Committee on Disarmament did make significant progress in the area of chemical weapons. Thanks to the co-operation extended to the Canadian chairman of the Committee's Working Group on Chemical Weapons, we now have for the first time a complete document which outlines the elements of a convention on the prohibition of the development, production and stockpiling of chemical weapons and on their destruction. The Working Group has been given the task of undertaking, immediately at the outset of 1984, intensive negotiations on the text of a convention.
58.	Canada's concern with the need to eliminate chemical warfare is of longstanding. It goes back to the First World War, when Canadian forces were subjected to the first massive gas attack. Since then, technological developments have made chemical weapons even more pernicious, as events in South-East Asia in recent years have unfortunately demonstrated. It would be a real achievement if a draft convention on chemical weapons could be agreed upon by the end of 1984. We recognize also the absolute necessity of verification if we are going to make real progress in international disarmament and arms control negotiations. Since the Second World War, Canada has attached special importance to the development of international verification mechanisms and has assigned a high priority to research in this area. We have been making available increased funding for research which will help in the technical and practical aspects of verification. We hope that by sharing the results of our work through the Committee on Disarmament we shall make a real contribution to the Committee's effectiveness.
59.	Multilateral institutions face the same challenges in the economic as in the political sphere. We have started to meet the challenge. International co-operation has been strengthened through the most intensive round of high- level economic consultations in several years. The series of meetings beginning with the joint IMF/IBRD meeting at Toronto in September last year and moving on to the first ministerial meeting in 10 years of the parties to the General Agreement on Tariffs and Trade and then to the Conference of Heads of State or Government of Non- Aligned Countries at New Delhi and the Summit of Industrialized Countries at Williamsburg and to the sixth session of the United Nations Conference on Trade and Development has been an exhausting but worthwhile experience.
6? These consultations have encouraged mutually rein forming national action in a number of sectors. There has been a welcome drop in inflation and nominal interest rates. In the debt area, we have seen an outstanding co-operative effort in handling major simultaneous rescheduling. IMF has performed with vigour and resilience. Developing countries have adopted courageous adjustment programmes to restore their payments equilibrium. International financial institutions and bilateral donors have kept open the flow of resources for development. The GATT ministerial meeting compelled Governments to take a hard look at their own behaviour and elicited renewed commitments to the open multilateral trading system. At the Williamsburg summit the major Western nations agreed on the vital interdependence of the world economy. The developing countries, seriously affected by the world recession, must be full partners in global recovery.
64.	There is, of course, no room for complacency. As I stated at the session of the United Nations Conference on Trade and Development at Belgrade, there are no quick fixes to problems which are deep and ingrained in the world economy. To turn this partial and uneven recovery into one that is durable and widespread, we shall need action on many fronts. Continuing efforts are essential to reduce interest rates. In responding to the debt problem, we must ensure an adequate flow of funds to the debtor countries to support their adjustment efforts. Adequate official funds must be made available through IMF and the development institutions, especially to the low-income countries, while commercial banks must continue to play an important role in international financing. The needs of the International Development Association are particularly acute. For its part, Canada has recommitted itself to increasing Canada's official development assistance to 0.5 per cent of the gross national product by 1985 and to make best efforts to achieve 0.7 per cent by 1990. We have today deposited our instrument of ratification of the Agreement Establishing the Common Fund for Commodities.
65.	In trade, the task ahead for our Governments and international institutions is to work together to carry out and monitor the commitments we have already made. It is positive action, not just pledges, that will build confidence in the trading system and contribute to economic recovery. Canada is actively supporting efforts in GATT and elsewhere to monitor commitments to resist protectionism. If individual Governments are to resist protectionist pressures, they need to know that they are engaged in a genuine collective effort and are not simply standing alone. We are mindful of the vital role of trade in the process of global economic development and of the contribution which export earnings can make to relieving severe strains on the payments balance of many countries. These efforts require our attention and resolve.
66.	There is another area where co-operation must be nurtured. This is producer-consumer co-operation on petroleum. Repeated energy price shocks have been an important cause of accelerating inflation, lower real growth, the debt crisis and the muting of the North-South dialogue. We are now facing an opportunity for producers and consumers to work together, as a reflection of overwhelming common interests, in conservation and assurance of supply and a fair, stable long-term price. There is now a greater spirit of realism in consumer- producer relations that offers some hope for pragmatic discussion of oil and related concerns in the coming years.
67.	The international community has spent far too much time trying to devise new machinery and not enough in making what we have work better. I am encouraged by the pragmatic direction that the debate on reform of the international financial system has taken. The Commonwealth Study Group's report on challenges for the world's financial and trading system represents a most useful recent contribution to this debate. Many of its recommendations are aimed, in the first instance, at bringing about greater multilateral co-operation within the parameters of the present institutional system.
68.	The same concern—to make existing institutions work better—has prompted the efforts by my country within the Governing Council of UNDP to achieve a more assured system of funding for that institution and to reinforce its role as a central fund for all United Nations technical assistance activities for development. We likewise attach importance to the current triennial review of the operational development activities to the United Nations system. This review provides an opportunity to reassert a coherent sense of purpose and direction to practical co-operation between North and South.
69.	I have emphasized the most difficult issues of peace and security and economic co-operation. We should, however, balance our natural concern with these problem areas by recognizing and giving wider publicity to the ongoing achievements of the United Nations system. Too often what has been accomplished has been taken for granted. I should like to cite a few examples.
70.	First, the United Nations specialized agencies continue to spearhead international co-operation in many vital technical areas. ICAO is the more recent case in point. It is important for us to ensure that the specialized agencies succeed in preventing extraneous political issues from diverting them from their principal tasks.
71.	Secondly, slow but steady progress has been made, since the approval of the Universal Declaration of Human Rights, towards the creation of a body of international treaties, mechanisms and procedures which should eventually cover all flagrant violations of human rights. No Government can claim any longer that human rights abuses are solely within their domestic jurisdiction. The work of the United Nations in human rights goes hand in hand with its efforts in the co-ordination of humanitarian assistance to refugees and in cases of natural or man-made disasters. 
72.	Thirdly, the United Nations system remains in the vanguard of the progressive development of international law. Pioneering legal regimes have been established in crucial fields such as the law of the sea, outer space, civil aviation, telecommunications and trade. However, if the system is going to keep pace with new developments and technologies, legal considerations will have to take precedence over political objectives.
73.	Fourthly, the United Nations system is also actively facilitating international co-operation in coming to grips with the most persistent problems facing society. One innovative proposal, which will be considered by the General Assembly at this session, is for the establishment of an international commission on the environment. The commission would address one of the major challenges facing the international community by studying the impact of economic and social development on the world's environment up to and beyond the year 2000.
74.	If the United Nations system is to deal effectively with the panoply of current issues, we the Member States must not stray from the basic ground of the system. Universality of membership remains fundamental to the viability of the system. As stated in Article 4 of the Charter, membership in the United Nations should be open to all peace-loving States which accept the obligations contained in the Charter, and this description certainly applies to the Republic of Korea, which, in its reaction to the calamity of 1 September and in its other actions, has demonstrated clearly its sense of responsibility and its desire for peace.
75.	Another basic obligation of membership is that Member States must pay their assessed shares of United
Nations budgets and resist the temptation to refuse selectively to pay their shares of certain parts of those budgets. Otherwise, the system will be undermined.
76.	This week, many heads of State and Government, including my own Prime Minister, are conferring here in New York. They have not lost faith in the multilateral institutions we have so painstakingly constructed. The United Nations system may be far from becoming, as some would hope, a world government which can enforce its decisions. But it is also far from being dominated, as others would have us believe, by a "tyranny of the majority". We must dig beneath these slogans. We must reinvigorate our multilateral institutions in practical ways, and, certainly, Canada is prepared to join in activities aimed at reaching that goal.
 

